Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21, 24-28, 30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Moll (EP 1323362 A2) in view of Martin (US 1,979,978 A).
Regarding claim 21, Moll discloses a convertible bag comprising: a handle (12); and two straps (the straps shown attaching 21a and 21b to the bag); wherein each strap is releasably attachable (via 21a and 21b) to the handle, so as to convert the convertible bag from a handbag configuration (Figure 1) in which the bag may be carried using the handle, to a backpack configuration in which the bag may be carried using backpack straps formed from the handle and the straps (Figure 3), and wherein each strap is releasable from the handle (21a and 21b releasable from 16b and 16a) so as to convert the convertible bag from the backpack configuration to the handbag configuration; wherein the handle comprises two handle portions (left and right 13), wherein in the handbag configuration the two handle portions are releasably attached to each other to form said handle (see Figure 1), and wherein in the backpack configuration each of the handle portions is releasably attached to the corresponding retractable straps to form the backpack straps (see Figure 3). Moll fails to disclose the straps as being extendible and retractable through an aperture, or apertures, in the convertible bag. Moll appears to show the straps fixedly attached to a bottom of the bag but is silent as to the criticality of such design choice. Martin teaches that it was already known in the art for straps (4) to be extendible and retractable through apertures (5) in a bag body to provide greater comfort in carrying and to relieve the material of the bag from sudden stresses due to the weight of bag contents (see lines 1-10). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the straps of Moll retractable and extendable into the bag, the motivation being to provide greater comfort in carrying and to relieve the material from sudden stresses due to the weight of bag contents, as taught by Martin.
Regarding claim 24, Moll as modified above would include the convertible bag according to claim 23, wherein each of the handle portions and the retractable straps comprises a fastener (16a,16b,21a,21b) for effecting said releasable attachment, and wherein fasteners of the handle portions are configured to cooperate with each other in the handbag configuration, or with the fasteners of the retractable straps in the backpack configuration, as taught by Moll.
Regarding claim 25, Moll as modified above would include the convertible bag according to claim 21, wherein in the handbag configuration the retractable straps are securely retracted and at least a portion of each strap is hidden within the bag, as taught by Martin.
Regarding claim 26, Moll as modified above would include the convertible bag according to claim 20, further comprising an auxiliary handle (31) configured such that the bag in its handbag configuration may be carried using both the handle and the auxiliary handle, as taught by Moll.
Regarding claim 27, Moll as modified above would include the convertible bag according to claim 25, wherein the retractable straps extend through an auxiliary aperture, or auxiliary apertures, in the bag, as taught by Martin, and are connected to the auxiliary handle, in as much as all parts of the modified Moll bag are connected to one another at least indirectly.  
Regarding claim 28, Moll as modified above would include the convertible bag according to claim 26, wherein each retractable strap is configured to slide within a passage defined within the convertible bag, as taught by Martin.
Regarding claim 30, Moll as modified above would include the convertible bag according to claim 25, but Moll fails to disclose wherein the auxiliary handle comprises two auxiliary handle portions releasably attached to each other. Moll appears to show a one piece auxiliary handle (31) but fails to disclose any criticality to such design. It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time Applicant’s invention was filed to have made the auxiliary handle of Moll identical to the other main handle of Moll in terms of structure. That same person of ordinary skill in the art would have understood through their own available knowledge and reasoning that have two identical handles would allow a user to continue using the bag should the main handle break.
Regarding claim 33, Moll as modified above would include the convertible bag according to claim 21, wherein the backpack straps are separate to each other in the backpack configuration wherein in use, each of the backpack straps is configured to pass over a user's shoulder, as taught by Moll.
Regarding claim 34, Moll as modified above would include the convertible bag according to claim 21, wherein each of the retractable straps comprises an adjuster (20), wherein the adjuster is configured to vary length of the respective backpack straps formed in the backpack configuration, as taught by Moll.
4.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Moll (EP 1323362 A2) in view of Martin (US 1,979,978 A) as applied above, further in view of Le Fevre (GB 07368 A).
Regarding claim 32, Moll as modified above includes the convertible bag according to claim 21, but fails to include wherein the convertible bag further comprises a spring-loaded retractor spool for retracting each of the two retractable straps. Martin shows numerous different spring-loaded retract designs but none include a spool. Le Fevre teaches that it was already known for a retractable strap to include a spring-loaded retractor spool (5/6). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have designed the modified Moll bag with any known strap retraction mechanism, in this case a retractable spool, where such design was already known in the art as shown by Le Fevre. There is no inventive step in simply choosing between known strap retraction mechanisms absent a showing of unexpected results.
Allowable Subject Matter
5.	Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s arguments filed 7/5/22 with respect to Le Fevre alone have been fully considered and are persuasive. As such, the 102 rejections have been withdrawn.
7.	Applicant’s arguments filed 7/5/22 with respect to Moll in view of Martin have been fully considered but are not persuasive.
	Applicant has argued that the combination of claims 21-23 has been considered patentable at the international filing stage. Examiner notes that the record of the international filing does not include Martin such that it was not even considered in making this determination. The opinion rendered in the international filing does not change or take away from the prima facie case of obviousness set forth in this office action which relies on the teachings of Martin.
	Applicant then highlights the features of the disclosed invention, discusses what Moll and Martin show individually, and generally argues that the combination set forth in the rejection fails to teach the claimed subject matter. First, attacking the combined references individually does not show nonobviousness. Second, the rejections set forth above clearly show where the combination teaches each and every claim limitation.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	10/8/22